Citation Nr: 1827373	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for left knee pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The Veteran testified at a videoconference hearing the Board in October 2015.  A copy of the hearing transcript is associated with the claims file.  

The Veteran was initially represented by the Disabled American Veterans (DAV).  A private attorney was subsequently appointed.  This attorney appeared before the Board at the October 2015 personal hearing.  Power of attorney (POA) was returned to DAV when the Veteran executed a VA Form 21-22 in December 2016.  An April 2018 21-22 identifying The American Legion is also of record.  However, as that form was not signed by the Veteran or The American Legion, which renders it invalid, DAV continues to hold the POA.

The issue of a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a final September 1994 rating decision, service connection for a left knee disability (claimed as bilateral knee disability) was denied on the basis that chronic knee disability was not shown.  

2.  Since September 1994, evidence raising a reasonable possibility of substantiating the claim for service connection for a left knee disability has been received; and, thus, the petition to reopen the claim is granted.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision , in which RO denied service connection for a left knee disability is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA initially denied the claim for service connection for a left knee disability (claimed as a bilateral knee disorder) in September 1994 because medical records failed to demonstrate a current chronic left knee disability.  The Veteran was shortly notified of that decision. 

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a Notice of Disagreement (NOD) with the RO.  38 U.S.C. § 7105 (a).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C. § 7105 (b) (1).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103. 

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C. § 7105 (c) (2012).  The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.

Under 38 C.F.R. § 3.156 (b) , "new" and "material" received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156 (b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, no document that could be construed as an NOD in response to the September 1994 rating decision was received by RO within one year of the mailing of that decision.  VA did not receive any evidence, new or material, from the Veteran regarding the claim within the same required time frame.  Therefore, 38 C.F.R. § 3.156 (b) does not operate to prevent the September 1994 rating decision from becoming final.  See U.S.C. § 7105 (c).  

The Board finds that the Veteran had sufficiently submitted new and material evidence pertaining to his left knee disability.  The unestablished facts necessary to substantiate a claim for service connection for are incurrence of a left knee disability or injury during service and a nexus between that disability and service.  
Therefore, for evidence to be material, it must relate to at least one of these facts.  

During his Board hearing in October 2015, the Veteran testified that he sustained a knee injury while in service when his unit was engaged in fire missions.  The Veteran also submitted private medical treatment records from Ortho Sports Associates dated November 2015, showing a diagnosis of a 'left knee derangement.'  MRI results obtained showed findings consistent with degenerative changes seen within the posterior horn of the medial meniscus.  The new results contradict prior medical findings that were previously considered.  

While the medical evidence does not offer an opinion on etiology, it provides a diagnosis of a knee disability, which was not present in earlier reports.  Thus, taken together, the Veteran's hearing testimony and the October 2015 private medial report constitute new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  See Shade v. Shinseki, supra.  The Veteran's claim is thereby reopened.


ORDER

The claim of entitlement to service connection for a left knee disability is reopened; and, to that extent only, the appeal is granted.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (4).  

The Veteran was initially denied service connection for his left knee disability as medical reports did not demonstrate a chronic disability.  Approximately three months after his separation from service, the Veteran sought medical attention after complaints of knee pain.  A July 1994 radiology report revealed no significant abnormality in either knee.  A subsequent VA examination that same month reported that the Veteran suffered from a recurrent post traumatic pain and swelling of the left knee.  

The Veteran was afforded another VA examination in April 2012.  The report indicated that the Veteran suffers from bilateral patellofemoral syndrome.  The April 2012 VA examiner merely stated that the Veteran's condition was less likely related to service because service treatment records did not document a left knee condition.  The Board finds that this examination is inadequate as it does not provide an adequate rationale.  

During his October 2015 Board hearing, the Veteran offered testimony regarding his knee injury in service.  He explained that he became injured during Operation Desert Storm while engaged in fire mission.  As the howitzer rounds were being loaded and fired, the Veteran was "blown off the top of the truck," as he was not given advanced warning.  The impact on the rocky terrain caused injury to his knee.  

In rebutting the prior findings that he does not have a current disability, the Veteran has submitted a private medical report from OrthoSports, dated November 2015.  In that report, the Veteran indicated that when he sustained the injury in service, he spoke to his physician about it.  However, that physician failed to note it.  Upon examination, the private physician noted joint line tenderness medially and laterally, as well as the patella.  While the Veteran demonstrated normal strength and sensation, the physician noticed an antalgic gait.  His initial impression was an 'unspecified internal derangement of the left knee.'  A follow up MRI results confirmed the findings of the April 2012 VA examination report of a patellofemoral chondromalacia.  It also revealed findings consistent with degenerative changes seen within the posterior horn of the medial meniscus.  

Thus, the Board now seeks clarification regarding the Veteran's current left knee disability and whether or not it is related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claim of service connection for a left knee disability.  The examiner must interview the Veteran as to the history of his left knee disability.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left knee disability had onset in or was caused by active service.  Why or why not?

The examiner must take into consideration the Veteran's statements regarding injuring his knee in service and the 2015 private medical report, which identifies a 'left knee derangement.'  

2.  Review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  Then readjudicate the issue on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


